

115 HR 5968 IH: Online Job Training Act of 2018
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5968IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Mr. Larsen of Washington (for himself and Mrs. Torres) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo encourage online workforce training.
	
 1.Short titleThis Act may be cited as the Online Job Training Act of 2018. 2.Online workforce training programsSection 169 of the Workforce Investment and Opportunity Act (29 U.S.C. 3224) is amended by adding at the end the following:
			
				(d)Online workforce training program
					(1)National Online Workforce Training Grants
 (A)In generalFrom the amount appropriated under subparagraph (G), the Secretary shall award National Online Workforce Training Grants on a competitive basis to eligible entities to enable such entities to carry out workforce training programs using distance-learning technologies, such as the Internet. An entity may leverage such grant with other Federal, State, local, and private resources, in order to expand the participation of businesses, employees, and other individuals in such training programs.
 (B)Eligible entity definedFor purposes of this subsection, the term eligible entity means an educational institution, community-based organization, nonprofit organization, State board or local board, or unit of general local government, which provides online workforce training.
 (C)PriorityPriority in awarding grants under this paragraph shall be given to eligible entities that— (i)have demonstrated experience in implementing and operating online workforce training and education programs;
 (ii)have demonstrated experience coordinating activities, where appropriate, with the workforce investment system; and
 (iii)conduct training for in-demand industry sectors or occupations. (D)Data collectionEach eligible entity receiving a grant under this paragraph shall collect and report information on—
 (i)the number of participants in the workforce training program funded under this paragraph; (ii)the services received by the participants;
 (iii)program completion rates; (iv)factors determined as significantly interfering with program participation or completion;
 (v)the rate of job placement; and (vi)other information as determined as needed by the Secretary.
 (E)OutreachEach eligible entity receiving a grant under this paragraph shall conduct outreach activities to disseminate information to workforce investment boards, local governments, educational institutions, and other workforce training organizations about—
 (i)the workforce training program funded under this paragraph; and (ii)the results of such, and the best practices with respect to workforce training identified as a result of, program.
 (F)Performance levelsThe Secretary shall establish indicators of performance that will be used to evaluate the performance of eligible entities under this paragraph in carrying out the activities required under this paragraph. Prior to awarding a grant under this paragraph to an eligible entity, the Secretary shall negotiate and reach agreement with the entity regarding the levels of performance expected to be achieved by the entity on the indicators of performance.
 (G)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this paragraph $50,000,000 for fiscal years 2019 through 2029.
						(2)Online training program clearinghouse
 (A)Description of grantFrom the amounts appropriated under subparagraph (D), the Secretary shall award one grant to an eligible institution of higher education to provide the services described in this paragraph.
 (B)EligibilityTo be eligible to receive a grant under this paragraph, an institution of higher education shall— (i)have demonstrated the ability to disseminate research on best practices for implementing workforce investment activities; and
 (ii)be a national leader in producing cutting-edge research on technology related to workforce development systems under this title.
 (C)ServicesThe postsecondary educational institution that receives a grant under this paragraph shall use such grant—
 (i)to provide technical assistance to entities that receive grants under paragraph (1); (ii)to collect and nationally disseminate the data gathered by entities that receive grants under paragraph (1); and
 (iii)to disseminate best practices identified by the Secretary. (D)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection $1,000,000 for fiscal years 2019 through 2029..
		